PER CURIAM.
We affirm the trial court’s acceptance of appellant’s plea of nolo contendere to the felony offense of dealing in stolen property, proscribed by Section 812.019(1), Florida Statutes (1977). However, we remand for correction of the order placing appellant on probation.
Appellant was placed on unsupervised probation. Section 948.01(3), Florida Statutes (1977) provides that a defendant placed on probation for a felony shall be under the supervision of the Department of Offender Rehabilitation. This statutory requirement is mandatory. State v. Wilcox, 351 So.2d 89 (Fla.2d DCA 1977).
The order of probation is therefore vacated and the cause remanded for the entry of a new order consistent with this opinion.
BOARDMAN, Acting C. J., and RYDER and DANAHY, JJ., concur.